Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 12, 2018

                                       No. 04-18-00611-CV

                         IN THE INTEREST OF S. G. IV, A CHILD.,

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-16418
                           Honorable Martha Tanner, Judge Presiding


                                          ORDER
        A copy of appellant’s notice of appeal was filed in this court on August 29, 2018. The
clerk of the court notified the appellant in writing that our records did not reflect that the filing
fee in the amount of $205.00 was paid. In addition, our record contains no evidence that
appellant is excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5, 20. It is
therefore ORDERED that appellant show cause in writing within fifteen days of the date of this
order that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without
paying the filing fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c) All other appellate
deadlines are suspended pending the payment of the filing fee.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court